     Case 5:16-cv-03260-BLF Document 394-8 Filed 12/19/18 Page 1 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                       UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                              SAN JOSE DIVISION
4
     _____________________________
5    SPACE DATA CORPORATION,                    )
6                 Plaintiff,                    )
7                 vs.                           )Case No.:
8    ALPHABET INC., and GOOGLE                  )5:16-cv-03260-BLF
9    LLC,                                       )
10                Defendants.                   )
11   _____________________________)
12
13            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
14
15            CONTINUED VIDEOTAPED 30(b)(6) DEPOSITION OF
16                           GERALD MARK KNOBLACH
17                       San Francisco, California
18                          Tuesday, July 17, 2018
19                                     Volume 4
20
21   Reported by:
22   RACHEL FERRIER, CSR No. 6948
23   Job No. 2966007
24
25   PAGES 689 - 714

                                                              Page 689

                              Veritext Legal Solutions
                                   866 299-5127
     Case 5:16-cv-03260-BLF Document 394-8 Filed 12/19/18 Page 2 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1




                                                     .          09:53:04

8       Q   And when were those discussions?                    09:53:07

9       A   I was going to say, like, two World Cups ago, so    09:53:08

10   how often is the World Cup.                                09:53:19

11      Q   Every four years?                                   09:53:21

12      A   So, like, eight years ago, so 2010, I guess,        09:53:22

13   because I remember watching the World Cup with them.       09:53:25

14      Q   Okay.   And was those discussions geared towards    09:53:27

15   providing a consumer wireless services as opposed to       09:53:34

16   machine-to-machine or, you know, some other -- I'm         09:53:38

17   trying to sense if you were trying to get a deal through   09:53:43

18   those discussions to provide enduser services to average   09:53:46

19   consumers in partnership with a tel- -- telco?             09:53:51

20      A   I mean, that was certainly the end goal.            09:53:53

21

                                                                09:54:00

23   he had been advocating that the public safety in Europe    09:54:05

24   move toward, instead of specialized police radios,         09:54:09

25   standard smartphones because they were -- you know,        09:54:13

                                                                Page 704

                                Veritext Legal Solutions
                                     866 299-5127
     Case 5:16-cv-03260-BLF Document 394-8 Filed 12/19/18 Page 3 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    provided, typically, more functionality and were less           09:54:16

2    costly than specialized public safety radios, and I             09:54:19

3    recall there was some deployment they were working on in        09:54:22

4    the Canary Islands, I believe, which is, you know,              09:54:25

5    off -- technically part of the African continent but            09:54:27

6    owned and operated -- or, I guess, you know, part of the        09:54:30

7    Spanish general sovereignty.                                    09:54:33

8          Q     And was that going to be a public safety            09:54:38

9    application?                                                    09:54:41

10         A     So it would be a public safety application, but,    09:54:41

11   of course, it's, like, Space Data is always trying to           09:54:43

12   do.       We are trying to crawl, walk, and run, and so we --   09:54:46

13   we see, at the end, that if we can service the Canary           09:54:48

14   Islands with, you know, LTE, or something like that, for        09:54:52

15   the public safety people -- they are kind of the -- the         09:54:55

16   less-price sensitive end of the market -- we can scale          09:54:57

17   the system then and start talking to individual                 09:55:01

18   customers, because it's all, effectively, the same              09:55:05

19   technology and the same infrastructure.                         09:55:07

20         Q     When did those discussions with the individual at   09:55:09

21                                                                   09:55:12

22         A     We were working through a kind of marketing         09:55:15

23




                                                                     09:55:33

                                                                     Page 705

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:16-cv-03260-BLF Document 394-8 Filed 12/19/18 Page 4 of 4
